Citation Nr: 1444340	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-08 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to December 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that although the Veteran withdrew his appeal in December 2010, he reinstated it with another timely (March 2011) notice of disagreement (NOD).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that the combined effect of his service-connected disabilities prevent him from participating in substantially gainful employment.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include degenerative disc disease (DDD) of the lumbar spine rated 40 percent; left lower extremity radiculopathy rated 20 percent; residuals, right Achilles tendon repair rated 10 percent; pain disorder (claimed as depression), rated 10 percent; and left varicocle, rated 0 percent.  The combined rating is 60 percent.  These ratings do not meet the 38 C.F.R. § 4.16(a) schedular requirements for a TDIU rating.  The Veteran maintains that nonetheless, due to the disabilities, he is unable to work.  Social Security Administration (SSA) records (received in December 2010) show that the Veteran was awarded SSA disability benefits, effective from December 1989 based on disabilities including (in part) his service-connected lumbar spine DDD (notably he also has substantial nonservice-connected disabilities, including coronary artery disease and bipolar disorder); medical records considered in connection with the SSA determination note he cannot sit longer than 30 minutes, stand longer than 30 minutes, sit for two hours in an eight-hour workday, and is cannot engage in carrying or lifting.  Notably, on a March 2008 VA Form 21-4192 Request for Employment Information, a former employer noted the Veteran only worked 2 days before resigning due to health issues.  The circumstances presented raise a question as to whether referral of the Veteran's claim for consideration of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) is warranted.  .  

While the record suggests referral might be appropriate, additional development is necessary to determine whether that is actually so.  Notably, a March 2011 rating decision (during the pendency of this appeal) awarded the Veteran service connection for a pain disorder (claimed as depression).  On January 2011 VA psychiatric evaluation (when an Axis 1 diagnosis of pain disorder was made), the examiner on the one hand observed that the Veteran "is preoccupied and distressed about his back pain and physical limitations as noted by his [VA] PCP, Dr. Cody" (suggesting a quite substantial impact from the pain disorder), and on the other hand expressed that "it would be a matter of mere speculation to attempt to assign a level of social and occupational [impairment] to the Veteran's distress and preoccupation with his service connected back problems".  The examiner did not explain why such opinion would be "mere speculation", but went on to attribute most of the Veteran's psychiatric impairment to his bipolar disorder (also without adequate explanation).  Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a nonopinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the January 2011 examination is inadequate for rating purposes, and further medical guidance must be sought on remand.  

The case is REMANDED for the following:

1. The AOJ should secure for the record complete updated records of all VA treatment the Veteran has received since November 2011, and specifically complete clinical records of all evaluations and treatment he has received for his service-connected disabilities.

2. The AOJ should thereafter arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service connected pain disorder.  All related symptoms and impairment must be described in detail (nature, frequency, and severity).  The Veteran should be asked to describe the impact on employment from the pain disorder that he perceives is present, and the examiner should indicate whether or not the self-reports are consistent with clinical findings.  If the examiner finds that any symptoms (and related impairment) attributed by the Veteran to his service-connected pain disorder are instead due solely to a co-existing (and not service-connected) psychiatric disability, the examiner must explain the rationale for so distinguishing such symptoms.  [In light of governing caselaw which provides symptoms that cannot be distinguished as due solely to a co-existing nonservice -connected disability, but can also be related to a service-connected disability must be considered in rating the service connected disability.]

The examiner is asked to explain the rationale for all opinions, with citation to supporting factual data (and/or) medical literature as deemed appropriate.  If an opinion sought cannot be provided without resort to mere speculation there must be explanation why that is so (e.g., the current state of medical knowledge is inadequate; the factual information is too sparse; the provider lacks the requisite expertise).

3. The AOJ should review the Veteran's VA treatment records received pursuant to the request in # (1), above.  If they reflect or suggest a worsening of any of the Veteran's service-connected disabilities, the AOJ should arrange for a contemporaneous VA examination to assess the current severity of such disability.    

4. The AOJ should then review the ratings assigned for the Veteran's individual service connected disabilities, i.e., determine whether any requires revision based on additional evidence received.  Thereafter the AOJ should review the record and readjudicate the claim for a TDIU rating.  If the scheduler requirements for remain unmet, arrange for any further development indicated, and decide whether or not the matter of the Veteran's entitlement to a TDIU rating warrants referral to the Director of Compensation and Pension for consideration of an extraschedular TDIU rating in accordance with 38 C.F.R. § 4.16(b).  If so, proceed with such referral.  If the determination is negative (or if the Director of Compensation and Pension denies an extraschedular TDIU rating) the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

